Citation Nr: 1415819	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

2.  Entitlement to an rating in excess of 10 percent for degenerative changes, left knee with genu valgum, status post medial tibial osteotomy.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado

In August 2012, the Board denied the claim of entitlement to SMC based on the need for regular aid and attendance.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court), and in May 2013 the Court issued a memorandum decision setting aside the Board's decision and remanded the matter to the Board for further adjudication.

In November 2013, the Board remanded the SMC claim to the Appeals Management Center (AMC) for further development.

The Board's review includes the paper and electronic records.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In its August 2012 decision, the Board referred back the issue of entitlement to SMC by reason of being housebound.  Moreover, the evidence of record reflects that the Veteran is claiming that his left knee disability is osteomyelitis, a non-connected disability.
 
The issues of entitlement to SMC by reason of being housebound and entitlement to service connection for osteomyelitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to a rating in excess of 10 percent for degenerative changes, left knee with genu valgum, status post medial tibial osteotomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran failed, without good cause, to report for a January 2004 VA examination regarding the issue of entitlement to SMC based on the need for regular aid and attendance scheduled in compliance with the Board's November 2013 remand instructions.


CONCLUSION OF LAW

Because the Veteran failed, without good cause, to report for a VA examination that was scheduled in connection with his claim of entitlement to SMC based on the need for regular aid and attendance, that claim is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2001 & Supp. 2013); 38 C.F.R. §§ 3.158, 3.350, 3.352, 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and April 2008, and November 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the February 2008 letter, VA notified the appellant of how VA determines the disability rating and effective date.  In a November 2013 letter, VA informed the appellant that when a claimant, without good cause, fails to report for an examination, the claim may be denied, and provided the appellant examples of good cause.  The claim was most recently readjudicated in a February 2014 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and AMC obtained the service and VA treatment records and afforded the appellant VA examinations.  The claimant submitted private medical records and statements from medical providers regarding whether he needed aid and attendance of another. 

The Veteran did not report for a VA examination to be conducted in in January 2014.  The Board again notes that in a November 2013 letter, VA informed the appellant that when a claimant, without good cause, fails to report for an examination, the claim may be denied, and provided the appellant examples of good cause.  Moreover, the RO provided the Veteran with 38 C.F.R. § 3.655 in the July 2012 supplemental statement of the case, which advised him that when a claimant fails to report for an examination scheduled in conjunction with an increased rating claim, the claim shall be denied.  The claimant has not presented any reason for his failure to report for the scheduled examination.  A January 2014 report of general information reflects that the Veteran was aware that his examination was cancelled because he failed to report and that he indicated that he did not wish to reschedule the examination.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining a VA examination.

The Board acknowledges that the claims file contains no hard copy of the Veteran's notice of the January 2014 examination.  The Court, however, has recently addressed this matter.  In Kyhn v. Shinseki, 23 Vet. App. 335 (2010), after discussing VA's procedures for scheduling VA examinations and notifying veterans of the time, date and location of the examinations, which does not include placing a "hard" copy of the original letter in the claims folder, the Court rejected the appellant's argument, holding that under the presumption of regularity, the Court will presume that a veteran received notice of the examination.  The Court held, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Id. at 339.

Pertinent law and regulations

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2012); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Factual Background

The Veteran was scheduled for an examination in January 2014 to determine whether he was eligible for SMC based on the need of regular aid and attendance.  He failed to report for that examination.  In a November 2013 letter, VA informed the Veteran that when a claimant, without good cause, fails to report for an examination, the claim may be denied, and provided the appellant examples of good cause.  The AMC provided the Veteran with 38 C.F.R. § 3.655 in the February 2014 supplemental statement of the case, which advised him that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Veteran has not presented any reason for his failure to report for the scheduled examination.  In fact, a January 2014 report of general information reflects that the Veteran was aware that his examination was cancelled because he failed to report and that he indicated that he did not wish to reschedule the examination.


Analysis

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  In this case, a VA examination was indeed necessary to grant the ultimate benefit sought by the veteran, namely SMC based on regular aid and attendance.  The VA examination reports, VA and private treatment records to include records showing that he has a home health caregiver, and statements of medical providers are not sufficient to grant SMC based on regular aid and attendance because this medical evidence did not address all the criteria for granting SMC based on the need for regular aid and attendance.  

The Board in its November 2013 remand directed VA to schedule the Veteran for an examination that addressed all the criteria for granting SMC based on the need for regular aid and attendance, to include with consideration of the recent grant of service connection for left knee laxity.  38 C.F.R. §§ 3.350, 3.352.

There is of record no correspondence or report of contact from the Veteran that provides good cause for his failure to report for the January 2014 examination.  The Board again notes that January 2014 report of general information reflects that the appellant was aware that his examination was cancelled because he failed to report and that he indicated that he did not wish to reschedule the examination.  The Board has considered the Veteran's assertion that the Board erred by remanding the claim for a VA examination instead of granting because the Secretary had already conceded that he was experiencing problems or deficits in three or more activities of daily living.  However, while the Board did note in the November 2013 remand that his treatment records contained information indicating that he was experiencing problems or deficits in three or more activities of daily living, it was further noted that it remained unclear the extent to which service-connected disabilities were responsible for these deficits.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good cause" (see 38 C.F.R. § 3.655) for failing to report for a scheduled examination.  In this case, as discussed above, the Veteran has not provided an "adequate reason" or "good cause" for his failure to report to be examined when VA so requested.

The facts in this case are clear.  The Veteran failed to report for a VA examination that was scheduled by the VA AMC.  No good cause or adequate reason has been demonstrated for his failure to be examined.  

The Board is of course aware of due process concerns that may arise in connection with cases, such as this, in which a Veteran's claim is being denied based on his failure to adhere to VA regulations rather than the Board considering evidentiary merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996).  In this case, as discussed in the Veterans Claims Assistance Act of 2000 section above, the appellant received specific notice in a November 2013 letter and the February 2014 supplemental statement of the case as to the consequences of his failure to report for the scheduled VA examination.  It is therefore amply clear that the claimant has been advised of the consequences of his failure to report for the examination.  Moreover, the RO denied the Veteran's claim in part on the basis of his failure to report for the VA examination.  See the February 2014 supplemental statement of the case, page 9.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The claim is a claim for an increased rating - SMC.  Therefore, this claim may be denied based on the Veteran's failure to report for the examination.

In short, 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination that is scheduled in conjunction with a claim for an increase, the claim shall be denied.  As explained above, the Veteran failed to report for the scheduled examination.  The claim of entitlement to SMC based on regular aid and attendance is therefore denied.  


ORDER

Entitlement to SMC based on the regular need for aid and attendance is denied.

REMAND

In a July 2013 rating decision, the RO denied entitlement to an rating in excess of 10 percent for degenerative changes, left knee with genu valgum, status post medial tibial osteotomy.  In September 2013, the Veteran expressed disagreement with that denial; however, no statement of the case (SOC) has been issued addressing the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran addressing the issue of entitlement to an rating in excess of 10 percent for degenerative changes, left knee with genu valgum, status post medial tibial osteotomy.  The appellant must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


